STATE OF MICHIGAN

                          COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 May 15, 2018
              Plaintiff-Appellee,

v                                                                No. 339352
                                                                 Wexford Circuit Court
LEVI TRAVIS DOUGHERTY,                                           LC No. 2017-001824-FH

              Defendant-Appellant.


Before: MURRAY,C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a jury trial, of manufacturing
methamphetamine, MCL 333.7401(1); MCL 333.7401(2)(b)(i), and                 maintaining   a
methamphetamine lab in the presence of a minor, MCL 333.7401c(1)(b); MCL 333.7401c(2)(b).
The trial court sentenced defendant as a third habitual offender, MCL 769.11, to concurrent
prison terms of 60 to 480 months for both convictions, with credit for 142 days served. We
affirm.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Defendant lived in cabin 31 at Vacation Lanes Cottages with his girlfriend and his
girlfriend’s minor child. On January 21, 2017, at around 3:00 p.m., Michigan State Police
Trooper Vincent Schantz and another trooper were called to cabin 3 to assist a Child Protective
Services (CPS) worker in conducting a child welfare check on the minor child. Defendant
answered the door to cabin 3 and told the troopers that his girlfriend and her minor child were
not at home. Schantz testified that he observed defendant’s vehicle leave Vacation Lanes about
25 minutes later. State police troopers stopped the vehicle; Schantz observed that defendant’s
girlfriend and her child were in the car.

       At approximately the same time, Charles Olson, defendant’s neighbor, saw defendant
going to the cabins’ shared dumpster at a “slight jog.” Defendant was carrying two white trash


1
 Although described as a “cabin,” the residence had several rooms, although it possessed only
one exit door.


                                              -1-
bags in one arm and a blue hamper in the other arm. Olson observed that a black object filled
about half of the hamper’s space. Olson followed defendant and observed defendant place these
items into the dumpster; Olson testified that he believed defendant was placing items
“strategically,” as if he were “hiding something.” Olson told defendant that he hoped defendant
had not put anything “stupid” in the dumpster. Defendant said that it was “just trash” and
returned to his cabin. Moments later, defendant returned to the dumpster and told Olson that he
had lied but that he was going to retrieve the items. Olson testified that he told defendant that “it
better not be meth[amphetamine]” and that defendant responded, “It is, but I’ll get it out of
there.”

        Troopers subsequently retrieved two white trash bags and a black duffel bag from the
dumpster. The items were in the same general location as where Olson had seen defendant
placing his trash. The black duffel bag contained items consistent with the manufacture of
methamphetamine, and field tests of the items were consistent with the manufacture of
methamphetamine. Moreover, two samples taken from the items were sent to a forensics lab and
tested positive for the presence of methamphetamine.

       Defendant was convicted as described. This appeal followed.

                                  II. STANDARD OF REVIEW

        We review de novo a claim of insufficiency of the evidence. People v Cline, 276 Mich
App 634, 642; 741 NW2d 563 (2007); People v Meissner, 294 Mich. App. 438, 452; 812 NW2d
37 (2011). When reviewing the sufficiency of evidence in a criminal case, the test is whether the
evidence, when viewed in a light most favorable to the prosecution, is sufficient for a reasonable
juror to find each element of the crime beyond a reasonable doubt. People v Nowack, 462 Mich.
392, 399; 614 NW2d 78 (2000); People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992),
mod 441 Mich. 1201 (1992). A reviewing court must “draw all reasonable inferences and make
credibility choices in support of the jury verdict.” Nowack, 462 Mich. at 400. On appeal, we do
not reevaluate the credibility of the witnesses or the evidence. Wolfe, 440 Mich. at 515.
Additionally, direct evidence is not required to support a conviction; circumstantial evidence and
reasonable inferences drawn therefrom can be enough to establish each element of the crime.
Nowack, 462 Mich. at 400.

                                         III. ANALYSIS

       Defendant argues that the evidence at trial was insufficient for the jury to conclude that
he had manufactured methamphetamine or maintained a methamphetamine laboratory, or for it
to conclude that a methamphetamine laboratory was maintained in the presence of a minor. We
disagree in all respects.

        First, the evidence was sufficient to support defendant’s conviction for manufacturing
methamphetamine. MCL 333.7401(1) provides in pertinent part that “[a] person shall not
manufacture, create, deliver, or possess with intent to manufacture, create, or deliver a controlled
substance” such as methamphetamine. The elements of manufacturing methamphetamine are:
(1) that defendant manufactured a controlled substance; (2) that the substance manufactured was


                                                -2-
methamphetamine; and (3) that defendant knew he was manufacturing methamphetamine.
People v Meshell, 265 Mich. App. 616, 619; 696 NW2d 754 (2005).

        Defendant claims that there was insufficient evidence to prove beyond a reasonable doubt
that the black duffel bag and the items discovered within it were his. We disagree. A reasonable
jury could infer from the testimony at trial that defendant had placed the duffel bag in the
dumpster. Not long after the troopers left defendant’s home after attempting to assist with a
child welfare check, Olson observed defendant “scurrying to the dumpster in a hurry,” moving at
a “slight jog,” and carrying two white garbage bags and a blue hamper containing a black item
that could have been the duffel bag. Olson also testified that defendant eventually admitted that
he had put “meth” into the dumpster. Moreover, the jury could infer that defendant did not want
the police to access the items he had put into the dumpster; Olson testified that he told defendant
that he was going to call the police, and that Olson and defendant then got into a physical
altercation, after which defendant ran away.

        There is also evidence that the items the police retrieved from the dumpster were the
same items that defendant had placed into the dumpster. Olson testified that between the time
that defendant ran away and the time that the police arrived, no one else had gained access to the
dumpster. When the police arrived, they found two white trash bags on top of the duffel bag and
no other trash on top of the trash bags. According to Olson, the trash bags and duffel bag were in
the same general location as where he had seen defendant placing the items he had been
carrying.

        It is true that not all components required to make methamphetamine were present in the
duffel bag and that no evidence was discovered inside the duffel bag that connected it to
defendant’s cabin.2 However, two troopers testified that it is not uncommon for some
components required to make methamphetamine to be missing when they discover a
methamphetamine lab. Moreover, Olson’s testimony sufficiently connected defendant to the
duffel bag.

         Defendant also argues that there was not enough time for him to have cleaned up a
methamphetamine operation between the time when the troopers knocked on his door and the
time when defendant went to the dumpster. However, an expert in methamphetamine production
testified that many people who make methamphetamine keep a few components required to
make methamphetamine in a duffel bag so that they can quickly “remove those items from their
area of control” to avoid arrest if the police were to come.

       Viewing the evidence in the light most favorable to the prosecution, a reasonable jury
could conclude that defendant had manufactured a controlled substance, that the substance
manufactured was methamphetamine, and that defendant knew that he was manufacturing
methamphetamine.



2
 The white trash bags, which the jury could infer were the same ones placed in the dumpster by
defendant, did contain a bank statement of defendant’s girlfriend.


                                                -3-
        The evidence was also sufficient to support defendant’s conviction for maintaining a
methamphetamine lab in the presence of a minor. MCL 333.7401c(1)(b) provides in pertinent
part that a person shall not “[o]wn or possess any chemical or any laboratory equipment that he
or she knows or has reason to know is to be used for the purpose of manufacturing a controlled
substance in violation of section 7401.” The elements required to convict a defendant under
MCL 333.7401c(1)(b) are: (1) that defendant owned or possessed a chemical and or laboratory
equipment; and (2) that defendant knew or had reason to know that the chemical and or
laboratory equipment was going to be used to manufacture methamphetamine. Meshell, 265
Mich. App. at 623-624. MCL 333.7401c(2)(b) provides for an enhanced penalty if “the violation
is committed in the presence of a minor.”

       The evidence reviewed above is also sufficient for a reasonable jury to conclude that
defendant owned chemicals or laboratory equipment that he knew or had reason to know is used
to manufacture methamphetamine. Olson’s testimony indicates that the black duffel bag found
in the dumpster belonged to defendant and that defendant knew that there were
methamphetamine-producing items contained in the bag. There is also no dispute that the items
found in the black duffel bag tested positive for methamphetamine and were consistent with a
methamphetamine lab.

        Defendant does not dispute the fact that a minor child lived at his residence. Instead, he
argues that there is no proof that the minor child was ever actually in the “presence” of the
methamphetamine-producing items because there is no proof that the minor child saw or was
ever in the same room as the items.

        MCL 333.7401c does not define the word “presence,” nor do any published cases address
the definition of the term “presence” in the context of this statute. When a statute does not
define a term, a court must interpret the word based on its ordinary meaning and the context in
which the term is used. People v Zajaczkowski, 493 Mich. 6, 13; 825 NW2d 554 (2012). A court
may consult a dictionary to determine a word’s ordinary meaning. People v Lewis, 302 Mich
App 338, 342; 839 NW2d 37 (2013). Random House Webster’s College Dictionary (1997)
defines the term “presence” as “the state or fact of being present,” or “immediate vicinity;
proximity,” and defines “present” as “being with one or others or in the specified or understood
place.” Provisions in the Public Health Code are to be “liberally construed for the protection of
the health, safety, and welfare of the people of this state.” MCL 333.1111.

        In this case, the minor child left the home with his mother shortly after the troopers had
left. Defendant left the cabin with the hamper and the trash bags around the same time that the
car drove away from the cabin. The duffel bag contained methamphetamine lab components,
indicating that the items had been in the cabin at the same time as the minor child. Even if
defendant had kept the items hidden in the duffel bag while the child was physically present in
the cabin, the duffel bag and the items found within it were still stored in the cabin, in the child’s
“immediate vicinity” or “proximity.” Based on the dictionary definition of “presence,” coupled
with the requirement that the provisions of the Public Health Code be liberally construed, there is
no requirement that the minor child have seen or been in the same room as the items.

      Given the ample evidence that the duffel bag contained components used to make
methamphetamine, that the duffel bag was defendant’s, and that the duffel bag and items within

                                                 -4-
it were stored in the cabin where the minor child lived, a reasonable jury could conclude that
defendant had maintained a methamphetamine lab in the presence of a minor.

       Affirmed.



                                                         /s/ Christopher M. Murray
                                                         /s/ Deborah A. Servitto
                                                         /s/ Mark T. Boonstra




                                             -5-